Stacy, C. J.
It is the position of the petitioners, appellants, that when the Legislative Committee decided to admit them to the Indian schools of Robeson County on 11 April, 1925, the said committee was thereafter functus officio and without authority to reopen the matter, and that the contrary decision rendered on a subsequent hearing is a nullity.
The trial court correctly held that the plea of res adjudícala was not available to the petitioners. In the first place, the Legislative Committee, created by chapter 426, Public-Local Laws 1921, is an administrative board and not a court; and, in the second place, even if said committee were clothed with judicial powers, the plea of res adjudicaba, not having been insisted upon before the committee, is deemed to have been waived. Blackwell v. Dibbrell, 103 N. C., 270.
The judgment will be upheld.
Affirmed.